UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
CONSUELO JORDAN,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 12-0838 (JDB)
                                    )
U.S. ATTORNEY’S OFFICE,             )
                                    )
                  Defendant.        )
___________________________________ )


                                MEMORANDUM OPINION


       This matter is before the Court on defendant’s motion to dismiss. For the reasons

discussed below, the motion will be granted.

                                      I. BACKGROUND

       On May 14, 2012, plaintiff filed a Complaint in the Superior Court of the District of

Columbia, the caption of which identifies the defendants as follows:

               U.S. Attorney’s Office
               ATTN: Deputy Chief Director, Shannon Fulton
               RE: PHILLIP McHUGH
               555 4th Street, N.W., Rm. 1205
               Washington, DC 20530

Notice of Removal of a Civil Action, Ex. A (Complaint, Jordan v. U.S. Attorney’s Office, No.

0004130-12 (D.C. Super. Ct. filed May 14, 2012) (emphasis in original)). In its entirety the

complaint states:

               Asking this Court to give me a “Restraining Order” due to this
               above individual participating with an assault, domestic, physical
               violence, and loss of earnings, due to injuries. Under violation
               code – Title 18, 14, 8


                                               -1-
Id., Ex. A (Complaint). Mention of the “above individual” presumably is a reference to Phillip

McHugh, a Metropolitan Police Department (“MPD”) officer. See Pl.’s Opp’n at 6. 1 Plaintiff

demands damages of $25,000 and injunctive relief. Notice of Removal, Ex. A (Complaint).

       Plaintiff also filed motions for injunctive relief, both of which alleged:

               I am requesting a restraining order due to an assault, physical
               violence, domestic, and loss of earnings. I am asking for the
               individual to stay away from home, property assets, employment.
               He also remove vehicle.

Id., Ex. A (Motion – (Pro – Se) for TRO); see id., Ex. A (Motion – (Pro – Se) for PI). In support

of her motion for a temporary restraining order, plaintiff accused McHugh of “an assault; forged

reports and physical violence” in violation of her civil rights.” Id., Ex. A (Motion – (Pro – Se)

for TRO).




1
       On June 21, 2012, plaintiff filed a document [Dkt. #6], with sequentially-numbered pages
5-30 and exhibits A-I, titled:

       THIS IS A MOTION THAT WAS MOVE [sic] FROM DC SUPERIOR COURT
       TO THE U.S. DISTRICT COURT TO ANSWER THE DEFENDANT’S
       MOTION TO DISMISSED [sic] BY NO LATER THAN 6/22/2012[.]
       ENCLOSED IS A COPY OF A MEMURANDUM [sic] TO HAVE THE MEDIA
       PLAY DISCRIMINATION CASE WITH WIRE, AUDIOS, AND VIDEO. A
       RESPONSE WAS RECEIVED TO PLAY DISCRIMINATION CASE BY
       CHANNEL 9 NEWS ON 5/23/2012[.] ATTACHED IS A COPY OF THE
       RECEIPT OF THE EMAIL AND TO HAVE THE US ATTORNEY’S OFFICE
       TO SUBMITT [sic] THE WIRES TO THE COURTS, DUE TO AN ASSAULT
       AND ME BEING HARASSED BY THE DC POLICE-OFFICER, PHILLIP
       MCHUGH.     A MOTION WAS FILED TO PROSECUTED [sic] HIM
       BECAUSE OF ILLEGAL POLICE-HARASSMENT, WIRES, ASSAULT,
       POLICE-STALKING AND DISCRIMINATION. An ELECTRONIC FILING IS
       TO BE ENTERING [sic] ON THIS 22[nd] DAY OF JUNE AND TO BE SENT
       TO THE U.S. ATTORNEY’S OFFICE, ATTORNEY EMILY KATHRYN
       INREGARDS [sic] TO CASE.

The Court construes the document as plaintiff’s opposition to defendant’s motion to dismiss
(“Pl.’s Opp’n”).
                                                -2-
                                           II. DISCUSSION

                             A. Dismissal Standard Under Rule 12(b)(6)

        The United States Attorney’s Office moves to dismiss under Rule 12(b)(6) of the Federal

Rules of Civil Procedure on the ground that the complaint fails to state a claim upon which relief

can be granted. A motion under Rule 12(b)(6) tests the sufficiency of the complaint. See

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). “[T]he complaint is construed

liberally in the plaintiff[’s] favor, and [the Court] grant[s the] plaintiff[] the benefit of all

inferences that can be derived from the facts alleged.” Kowal v. MCI Comm’cns Corp., 16 F.3d

1271, 1276 (D.C. Cir. 1994). A complaint survives a motion under Rule 12(b)(6) only if it

“contain[s] sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, __, 129 S. Ct. 1937, 1949 (2009). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw [a] reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). “A complaint alleging facts which are merely consistent

with a defendant’s liability . . . stops short of the line between possibility and plausibility of

entitlement to relief.” Id. (citing Twombly, 550 U.S. at 557) (internal quotation marks omitted).

A pro se complaint “must be held to less stringent standards than formal pleadings drafted by

lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation

omitted), but it, too, “must plead ‘factual matter’ that permits the court to infer ‘more than the

mere possibility of misconduct.’” Atherton v. Dist. of Columbia Office of the Mayor, 567 F.3d

672, 681-82 (D.C. Cir. 2009) (quoting Iqbal, 129 S.Ct. at 1950).

        Plaintiff’s complaint is woefully deficient, as it fails to state a claim against either of its

intended defendants.



                                                   -3-
                              B. Claims Against the U.S. Attorney’s Office

        The complaint can be read as naming McHugh as the sole defendant on whom service of

process may be effected by serving Shannon Fulton, Deputy Chief Director of the U.S.

Attorney’s Office. Under this interpretation of the pleading, neither the U.S. Attorney’s Office

nor any federal entity or official is a party to the action. But in any event, neither the United

States nor the U.S. Attorney’s Office can be held liable for any alleged tort committed by an

officer of the District of Columbia. See Cannon v. United States, 645 F.2d 1128, 1137 n.35

(D.C. Cir. 1981) (noting that the Circuit “has uniformly held that the [Federal Tort Claims Act]

does not, as a general rule, render the United States liable for the torts of employees or agencies

of the District of Columbia because the District of Columbia is an independent political entity”).

As drafted, the complaint fails to state a claim against the United States or against any other

federal entity or official.

                                  C. Claims Against Phillip McHugh

        It appears that defendant McHugh is an MPD officer and an employee of the District of

Columbia who allegedly assaulted plaintiff causing her physical injury and financial losses.

Although plaintiff clearly articulates her demand for injunctive relief, missing from the

complaint are any factual allegations to support her assault claim. This complaint fails to

describe the time, place and circumstances of the alleged assault; it does not state the nature and

extent of plaintiff’s alleged injuries; the statutes under which she brings this action are not cited;

and there is no apparent basis for the monetary damages sought. It is the type of pleading that

Twombly and Iqbal are intended to address. 2



2
        To the extent that plaintiff attempts to cure this pleading deficiency by presenting a more
detailed description of the events giving rise to her claims in her opposition to defendant’s
motion to dismiss, the attempt fails. At this stage of the proceedings, plaintiff may not amend
                                                 -4-
       The Federal Rules of Civil Procedure require only that a complaint contain “‘a short and

plain statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Twombly,

550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); accord Erickson, 551 U.S.

at 93. Plaintiff’s complaint utterly fails to meet this minimal standard. See, e.g., Duqmaq v.

Pima Cnty. Sheriff’s Dep’t, No. 11-0082, 2012 WL 1605888, at *3-4 (D. Ariz. May 8, 2012)

(dismissing civil rights claim under 42 U.S.C. § 1983 where plaintiff’s claim was “entirely too

conclusory,” as it neither “identif[ied] any specific constitutional deprivation” nor “any specific

policy or practice . . . as the ‘moving force’ behind the alleged civil rights violation”); Tani v. St.

Mary’s Cnty., Md., No. 08-1950, 2011 WL 3827058, at *3 (D. Md. Aug. 25, 2011) (finding that,

“with the exception of the caption, the . . . Defendants appear virtually nowhere in [the]

Complaint,” such that “the allegations in [the] Complaint, even if accepted as true, do not begin

to approach the ‘sheer possibility,’ much less the requisite ‘plausibility,’ that the . . . Defendants

somehow acted unlawfully”), recons. denied, 2012 WL 2861000 (D. Md. July 10, 2012); Watson

v. V.A. Hosp., No. 3:09-1140, 2010 WL 3907336, at *1 (M.D. Tenn. Aug. 27, 2010)

(recommending dismissal of complaint where plaintiff “simply sued Defendant for ‘violation’ of

a federal statute and ‘violations’ of a number of state statutes” while “providing no facts

whatsoever to support these legal allegations and conclusions”), adopted, 2010 WL 3878916

(M.D. Tenn. Sept. 29, 2010).




her complaint as a matter of course. See Fed. R. Civ. P. 15(a)(1)(B) (allowing amendment
within 21 days after service of a motion under Rule 12(b)). Rather, she could have amended her
complaint “only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.
15(a)(2). And had she sought the Court’s leave to amend the complaint, she would have been
required to file “[a] motion for leave to file an amended complaint . . . accompanied by an
original of the proposed pleading as amended.” LCvR 15.1.
                                                 -5-
                                       III. CONCLUSION

       On consideration of defendant’s motion to dismiss and plaintiff’s opposition, the Court

concludes that the complaint fails to state a claim upon which relief can be granted.

Accordingly, defendant’s motion will be granted, and the case will be dismissed. An Order is

issued separately.

                                                     /s/
                                                     JOHN D. BATES
                                                     United States District Judge
DATE: August 9, 2012




                                               -6-